      3:21-cv-00580-SAL         Date Filed 02/26/21      Entry Number 1      Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


   LATOYA FERGUSON, individually and on
   behalf of all others similarly situated,                Case No: 3:21-cv-00580-SAL

                                  Plaintiffs,              COLLECTIVE ACTION
            v.                                             COMPLAINT

   BURTON CLAIM SERVICE, INC., and                         JURY DEMAND
   SEIBELS CLAIMS SOLUTIONS, INC.,

                                  Defendants.



                                          COMPLAINT

       Plaintiff Latoya Ferguson, individually and on behalf of all others similarly situated

(collectively, “Plaintiffs”), by her attorneys, upon personal knowledge as to herself and upon

information and belief as to other matters, allege as follows:

                                  NATURE OF THE ACTION

       1.        Latoya Ferguson was employed by Defendants Burton Claim Service, Inc.

(“Burton”) and Seibels Claims Solutions, Inc. (“Seibels”) as an insurance claims adjuster in

Seibels’ offices in Columbia, South Carolina, along with other insurance claims adjusters.

Ferguson and the other insurance claims adjusters regularly worked in excess of 40 hours in a

week. Despite the long hours, Defendants did not pay Ferguson or the other insurance claims

adjusters overtime wages. Instead, Defendants told Ferguson and the other insurance claims

adjusters that they were independent contractors. Based on that misrepresentation, Defendants told

Ferguson and the other insurance claims adjusters that they would be paid a “day rate” for each

day they worked, i.e., a set rate of pay per day regardless of the hours worked. In reality,


                                                 1
      3:21-cv-00580-SAL         Date Filed 02/26/21      Entry Number 1       Page 2 of 11




Defendants did not pay them a day rate. Instead, Defendants made deductions to the day rate if the

adjusters worked fewer than their scheduled hours. When the adjusters worked more than the

scheduled hours, Defendants did not pay them for the additional time.

       2.      This case seeks to compel Defendants to pay Ferguson and a class of similarly

situated employees all the overtime wages they earned.

       3.      By the conduct described in this Collective Action Complaint, Defendants have

violated the Fair Labor Standards Act (“FLSA”) by failing to pay their employees proper overtime

compensation. These violations arose out of Defendants’ company-wide policies and patterns or

practices.

       4.      Ferguson brings claims for unpaid overtime wages on her own behalf and on behalf

of other similarly situated employees, under 29 U.S.C. §§ 201 et seq., and specifically, the

collective action provision, 29 U.S.C. § 216(b). This group, as defined in paragraph 21, is referred

to as the “FLSA Collective.”

                                         THE PARTIES

       Plaintiffs

       5.      Plaintiff Ferguson’s written consent to be a party to this action Is being filed

contemporaneously.

       6.      Ferguson currently resides in Grand Prairie, Texas.

       7.      Ferguson was employed by Defendants as an insurance claims adjuster at

Defendant Seibels’ offices in Columbia, South Carolina for approximately two weeks in

September 2018, and from approximately October 31, 2018 to December 4, 2019.

       8.      Pursuant to Defendants’ policy and pattern or practice, Ferguson was regularly

scheduled to work more than 40 hours in a week, and she regularly worked more than 40 hours



                                                 2
      3:21-cv-00580-SAL           Date Filed 02/26/21    Entry Number 1        Page 3 of 11




per week for Defendants’ benefit without overtime compensation.

        The Defendants

        9.      Defendant Burton Claim Service, Inc. is a for-profit Florida corporation that

provides insurance claims adjustment services to companies such as Seibels.

        10.     Burton has offices located at 3333 W. Commercial Blvd., Suite 210, Fort

Lauderdale, FL 33309.

        11.     Burton acted as an employer of Ferguson until approximately December 2019, and

it acted and continued to act as an employer of the FLSA Collective within the meaning of 29

U.S.C. § 203(d).

        12.     Defendant Seibels Claims Solutions, Inc., is a for-profit South Carolina corporation

with offices at 1501 Lady Street, Columbia, SC 29201.

        13.     Seibels acted as an employer of Ferguson until approximately December 2019, and

it acted and continued to act as an employer of the FLSA Collective within the meaning of 29

U.S.C. § 203(d).

        14.     Upon information and belief, each Defendant grossed more than $500,000 in each

of the past three fiscal years.

        15.     Defendants operate an enterprise engaged in commerce within the meaning of the

FLSA.

                                  JURISDICTION AND VENUE

        16.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337.

        17.     In addition, the Court has jurisdiction over these claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        18.     Defendants are subject to personal jurisdiction in South Carolina pursuant to SC



                                                 3
      3:21-cv-00580-SAL         Date Filed 02/26/21        Entry Number 1        Page 4 of 11




Code Ann. §§ 36-2-802 and 36-2-803, in that:

             a. Burton does business in South Carolina; employs or has employed individuals in

                South Carolina, including Ferguson and the members of the FLSA Collective; and

                contracts to supply services in South Carolina, all of which are the subject of this

                action;

             b. Seibels is incorporated under the laws of South Carolina; maintains its principal

                place of business in South Carolina; does business in South Carolina; and employs

                or has employed individuals in South Carolina, including Ferguson and the

                members of the FLSA Collective.

       19.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

       20.      Venue is proper in the District of South Carolina pursuant to 28 U.S.C. § 1391(b)

and (c) because a substantial part of the events, acts, or omissions giving rise to the claim occurred

in this District and Defendants are subject to personal jurisdiction here.

                          COLLECTIVE ACTION ALLEGATIONS

       21.      Ferguson brings FLSA overtime claims on behalf of herself and all similarly

situated persons:

       who worked for Burton Claim Service, Inc. and Seibels Claims Solutions, Inc. in South
       Carolina as insurance claims adjusters and who were classified as independent contractors
       and not paid overtime wages for hours worked more than 40 in a week at any time between
       three years prior to the filing of this action and the date of final judgment in this matter (the
       “FLSA Collective”).

       22.      Defendants are liable under the FLSA for, inter alia, failing to properly compensate

Ferguson and the FLSA Collective. Upon information and belief, there are many similarly situated

current and former employees of Defendants who have been underpaid in violation of the FLSA



                                                  4
      3:21-cv-00580-SAL        Date Filed 02/26/21       Entry Number 1      Page 5 of 11




who would benefit from the issuance of a court-supervised notice of the present lawsuit and the

opportunity to join the present lawsuit. Those similarly situated employees are known to

Defendants, are readily identifiable, and can be located through Defendants’ records. Notice

should be sent to the FLSA Collective pursuant to 29 U.S.C. § 216(b).

                                 FACTUAL ALLEGATIONS

       23.     Ferguson and the FLSA Collective are insurance claims adjusters.

       24.     Defendants’ business is to provide insurance claims adjusting services to insurance

companies.

       25.     Defendants hired Ferguson and the FLSA Collective to provide insurance claims

adjusting services to insurance companies.

       26.     The insurance claims adjustment work that Ferguson and the FLSA Collective

performed is an integral part of Defendants’ business.

       27.     Defendants misclassified Ferguson and the FLSA Collective as independent

contractors.

       28.     Ferguson and the FLSA Collective were employees of Defendants.

       29.     Seibels employed other insurance claims adjusters who Seibels classified as

employees.

       30.     Ferguson and the FLSA Collective performed the same claims adjusting work as

Seibels’ employee insurance claims adjusters.

       31.     Ferguson and the FLSA Collective performed their claims adjusting work for the

same insurance companies as Seibels’ employee insurance claims adjusters.

       32.     Ferguson and the FLSA Collective performed their work at Seibels’ offices in

South Carolina.



                                                5
      3:21-cv-00580-SAL        Date Filed 02/26/21    Entry Number 1      Page 6 of 11




       33.    Defendants had the authority to hire and fire Ferguson and the FLSA Collective.

       34.    Defendants had the authority to discipline Ferguson and the FLSA Collective.

       35.    Defendants set the human resources policies that Ferguson and the FLSA Collective

were required to follow.

       36.    Defendants maintained employment records for Ferguson and the FLSA Collective.

       37.    Seibels trained Ferguson and the FLSA Collective in how to perform their work.

       38.    Seibels provided Ferguson and the FLSA Collective with the workspace and all the

work tools necessary to perform their work, including computers, software, phones, e-mail

accounts, and desks.

       39.    Seibels provided Ferguson and the FLSA Collective with company letterhead,

phone lines, and email accounts.

       40.    Seibels actively directed the work of Ferguson and the FLSA Collective.

       41.    Seibels actively supervised the work of Ferguson and the FLSA Collective.

       42.    Seibels closely monitored the work of Ferguson and the FLSA Collective.

       43.    Defendants scheduled the days and hours that Ferguson and the FLSA Collective

worked.

       44.    Defendants required Ferguson and the FLSA Collective to record when they arrived

at work, took breaks, and when they left work.

       45.    Defendants required Ferguson and the FLSA Collective to report the hours they

worked.

       46.    Defendants set the rate of compensation that Ferguson and the FLSA Collective

received.

       47.    The compensation Defendants paid Ferguson and the FLSA Collective did not vary



                                                 6
      3:21-cv-00580-SAL         Date Filed 02/26/21     Entry Number 1       Page 7 of 11




based on the quality of their work.

       48.     Ferguson and the FLSA Collective were compensated based on the hours they

worked.

       49.     Ferguson and the FLSA Collective could not affect their rate of compensation other

than to work more hours and/or days.

       50.     Ferguson and the FLSA Collective were required to personally perform the work

Defendants assigned, and they could not hire others to do it.

       51.     While working for Defendants, Ferguson and the FLSA Collective could not

provide insurance claims services to insurance companies other than those assigned by Defendants.

       52.     Defendants did not pay Ferguson and the FLSA Collective for any day that they

did not work, regardless of the reason.

       53.     Defendants did not pay Ferguson and the FLSA Collective the day rate for each

day that they worked.

       54.     Defendants reduced the day rate they paid Ferguson and the FLSA Collective if

they worked less than their full schedule of hours.

       55.     Defendants reduced the day rate they paid Ferguson and the FLSA Collective for

partial workdays based on the number of hours they worked that day.

       56.     Defendants did not pay Ferguson and the FLSA Collective additional pay when

they worked beyond their scheduled hours.

       57.     Before approximately November 2019, Ferguson and the FLSA Collective were

regularly scheduled to and did, in fact, work more than 10 hours per day.

       58.     In approximately November 2019, Ferguson and the FLSA Collective were

regularly scheduled to and did, in fact, work 8 hours per day, for approximately five days a week.



                                                 7
      3:21-cv-00580-SAL        Date Filed 02/26/21      Entry Number 1        Page 8 of 11




They also worked additional days on weekends.

       59.     Defendants did not pay Ferguson and the FLSA Collective for all hours they

worked.

       60.     Defendants regularly scheduled Ferguson and the FLSA Collective to work more

than 40 hours in a week and they did, in fact, work regularly more than 40 hours a week.

       61.     Defendants did not pay Ferguson and the FLSA Collective an overtime premium

when they worked more than 40 hours in a week.

       62.     Upon information and belief, it was Defendants’ willful policy and pattern or

practice to deduct wages from the day rate they paid Ferguson and the FLSA Collective.

       63.     Upon information and belief, it was Defendants’ willful policy and pattern or

practice not to pay Ferguson and the FLSA Collective for all the hours they worked.

       64.     Upon information and belief, it was Defendants’ willful policy and pattern or

practice not to pay its employees, including Ferguson and the FLSA Collective, an overtime

premium for work that exceeded 40 hours in a week.

       65.     Defendants’ unlawful conduct, as set forth in this Collective Action Complaint, has

been intentional, willful, and in bad faith, and has caused significant damages to Ferguson and the

FLSA Collective.

       66.     Defendants were aware or should have been aware that Ferguson and the FLSA

Collective were employees under federal law.

       67.     Defendants were aware or should have been aware that the law required them to

pay non-exempt employees, including Ferguson and the FLSA Collective, overtime wages when

they worked more than 40 hours in a week. Upon information and belief, Defendants applied the

same unlawful policies and practices to Ferguson and the FLSA Collective.



                                                8
      3:21-cv-00580-SAL        Date Filed 02/26/21       Entry Number 1      Page 9 of 11




                                    CAUSE OF ACTION
                        Fair Labor Standards Act: Overtime Wages
                       On behalf of Ferguson and the FLSA Collective

       68.     Ferguson re-alleges and incorporates by reference the allegations in ¶¶ 1-67.

       69.     Defendants engaged in a widespread pattern, policy, and practice of violating the

FLSA, as detailed in this Collective Action Complaint.

       70.     During the three years preceding the filing of this action, Ferguson and the FLSA

Collective were engaged in commerce and/or the production of goods for commerce within the

meaning of 29 U.S.C. §§ 206(a) and 207(a).

       71.     Defendants were employers engaged in commerce and/or the production of goods

for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

       72.     The overtime wage provisions set forth in the FLSA apply to Defendants and

protect Ferguson and the FLSA Collective.

       73.     At all times relevant, Ferguson and the FLSA Collective were or have been

employees within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

       74.     Defendants employed Ferguson and the FLSA Collective as employees.

       75.     Defendants failed to pay Ferguson and the FLSA Collective the overtime wages to

which they are entitled under the FLSA.

       76.     Defendants’ violations of the FLSA, as described in this Collective Action

Complaint, have been willful and intentional.

       77.     Because Defendants’ violations of the FLSA were willful, a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.

       78.     As a result of Defendants’ violations of the FLSA, Ferguson and the FLSA

Collective have suffered damages by being denied overtime wages in accordance with the FLSA



                                                9
      3:21-cv-00580-SAL         Date Filed 02/26/21       Entry Number 1         Page 10 of 11




in amounts to be determined at trial, and are entitled to recovery of such amounts, liquidated

damages, prejudgment interest, attorneys’ fees, costs, and other compensation pursuant to

29 U.S.C. §§ 201 et seq.

                                      PRAYER FOR RELIEF

                WHEREFORE, Ferguson, individually and on behalf of all other similarly

situated persons, prays for the following relief:

                A.      That, at the earliest possible time, Ferguson be allowed to give notice of this

collective action and that Defendants provide Ferguson with names, addresses, telephone numbers,

and other contact information for purposes of issuing notice to the FLSA Collective described in

this Collective Action Complaint. Such notice shall inform members of the FLSA Collective that

this civil action has been filed, the nature of the action, and their right to join this lawsuit if they

believe they were denied proper wages; and

                B.      Defendants pay Ferguson and the FLSA Collective the unpaid wages, an

additional and equal amount as liquidated damages, interest, attorneys’ fees, costs (including

expert fees), and other compensation pursuant to 29 U.S.C. §§ 201 et seq.

                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Ferguson demands a trial

by jury on all questions of fact raised by this Collective and Action Complaint.




                                                    10
     3:21-cv-00580-SAL     Date Filed 02/26/21   Entry Number 1      Page 11 of 11




Dated: February 26, 2021

                                Respectfully submitted,

                                s/ Blaney A. Coskrey, III
                                Blaney A. Coskrey, III (Fed. ID No. 05421)
                                Coskrey Law Office
                                1201 Main Street, Suite 1980
                                Columbia, SC 29201
                                Telephone: (803) 748-1202
                                Fax: (803) 748-1302
                                coskrey@coskreylaw.com

                                Local Counsel for Plaintiffs
                                and the FLSA Collective

                                and

                                Matt Dunn (Pro Hac Vice application to be filed)
                                Rebecca King (Pro Hac Vice application to be filed)
                                GETMAN, SWEENEY& DUNN, PLLC
                                260 Fair Street
                                Kingston, New York 12401
                                Telephone: (845) 255-9370
                                Fax (845) 255-8649
                                mdunn@getmansweeney.com
                                rking@getmansweeney.com


                                Attorneys for Plaintiffs
                                and the FLSA Collective




                                         11
